OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Defendant-respondent North Greenwich Landscaping, LLC, in contracting to render snow removal services to property owner Horton School Associates, did not assume a duty of care toward third parties who used the property (see e.g. Eaves Brooks Costume Co. v Y.B.H. Realty Corp., 76 NY2d 220, 226 [1990]; Moch Co. v Rensselaer Water Co., 247 NY 160, 167-168 [1928]). In the circumstances of this case, the Appellate Division correctly held that the property owner did not relinquish its duty to inspect and safely maintain the premises (see Espinal v Melville Snow Contrs., 98 NY2d 136, 141 [2002]).
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
Order affirmed, with costs, in a memorandum.